DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 08 November 2021.
Claim 1 has been amended.
Claims 2-13 are newly added.
Claims 1-13 are pending and has been examined in this Office Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments




Applicant argues “the Office Action (page 3) appears to erroneously equate claimed method of determining a seed inventory of the product based at least on distribution data for the product and a method for managing inventory within a supply chain by providing forecast of demand for item distributed within the supply chain of Scheer, which is nothing more than a conventional method of managing inventory using a traditional supply chain.”  Respectfully, the Applicant in at least paragraphs 32-33 of their published specification disclosed that inventory in a geographic area is the amount of inventory distributed to each store in the geographic area (i.e. 1000 bottles of a wine distributed to 100 stores and estimating that each store received 10 bottles of wine.). The Examiner believes that “seed inventory” is the same as “base-
Applicant argues “The independent claim 1 has been amended to recite (emphasis added):
determining, by an inventory management system, a seed inventory
of the product based at least on distribution data for the product; and
generating, by the inventory management system, an estimated
current inventory of the product based on the respective seed inventory
and at least one heuristic-related parameter,
wherein the inventory management system is configured to
analyze a listing of the product on a website.”  Respectfully the Examiner disagrees for at least the following:  Applicant in paragraph 37 appears to disclose “a heuristic parameter” as seasonal or historical sales of a product.  Scheer in at least Column 3, lines 45-67 and Column 4, lines 1-28 discloses forecasting data based on historically consumption, deterministic demand and non-deterministic demand.  The Examiner also is interpreting “seed inventory” as “base-stocking levels” as disclosed by Scheer in at least their Summary of the Invention.  Regarding “estimated current inventory of the product based on the respective seed inventory and at least one heuristic-related parameter” Scheer in at least Fig.8, Column 29, lines 47-67, Column 30-38, lines 1-67, Column 39, lines 1-20 discloses estimating current inventory of a product based on historical data (i.e. demand rate, etc.).  Therefore, Scheer anticipates the Applicant’s claim 1 as amended.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheer, US Patent 01,977,608 B2 and in view of Cancel et al. US Patent Application Publication 2011/0296014 A1 (“Cancel”).

As per Claims 1, 7 and 8 regarding “a method and system for managing inventory of a product in at least one store, comprising: determining, for each store, a seed inventory 
Regarding “wherein the inventory management system is configured to analyze a listing of the product on a website.”  Scheer does not disclose a website, but does disclose the use of the Internet for exchanging information between supply chain partners (Scheer, Column 8, lines 50-67).  However, Cancel in at least paragraph 11-14 discloses analyzing website activity by identifying deals and promotions offered by a company on a website as a means for determining demand for a product.
It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable result the well-known features of Scheer’s inventory management system and methods with the equally well-known features of Cancel’s method for analyzing website deals with the motivation to determine potential sales.

Allowable Subject Matter
Claims 2-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,460,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to determining the seed inventory for a distributed product and generating for each store an estimated current inventory of the product based on the respective seed inventory, at least one heuristic (cost of item, replenishment cost, costs of stock-outs and the potential for lost business and etc.), a probability of stock in one store and a listing of a product on a website. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,460,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are . 
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,460,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to determining the distribution data based on the quantity of product delivered to at least one geographic area.
Claims 5 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10,460,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to estimating current inventory of a product based on a heuristic-related parameter associated with the respective seed inventory.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 of U.S. Patent No. 10,460,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a non-transitory computer-readable medium having instruction stored on it that when executed by one or more processing units executes the method of claim 1.
Claims 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20-21 of U.S. Patent No. 10,460,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for determining the seed inventory for a distributed product and generating for each store an estimated current inventory of the product based on the respective seed inventory, at least one heuristic (cost of item, replenishment cost, ..
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 10,460,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for detecting a purchase transaction at a store and updating the estimated current inventory at that store.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 10,460,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for calculating the distribution data for a product based on a quantity of the product delivered to at least one geographic area.
Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30 and 31 of U.S. Patent No. 10,460,286 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system for generating the estimated current inventory of a product by applying a statistical model to at least one heuristic-related parameter associated with the respective seed inventory and on time elapsed since the determination of the respective see inventory.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687